Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

The instant application having Application No. 14/035,265 has claims 1, 5-8, 12-14, 29-32, 34, 36, 40-41 and 43- 44 are pending in the application.  Applicant cancelled claims 37 and 39 (10/08/2020). There are 2 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.  

Response to Arguments

This Office Action is in response to applicant’s communication filed on October 8, 2020 in response to PTO Office Action dated April 9, 2020 and advisory action dated 

Claim Rejections

Applicant's following arguments filed on 10/08/2020 have been fully considered but are not persuasive.


35 U.S.C. §103 Rejections 

Independent Claims 1 and 8



Applicant argues on pages 9 and 10 in regards to the independent claims 1 and 8, “the Applicant respectfully submits that Vogel, Ford, Sawicki, and Kragt fail to teach data guarding one or more portions of a data item based on determining that a user is actively editing the one or more portions of the data item, as generally recited by independent claims 1 and 8. In contrast, the cited references appear to be completely silent as to these recitations. See generally Vogel; Ford; Sawicki; Kragt. For example, Vogel teaches that access to a portion of business data can be given to a user based on an attribute associated with the user or the data to be accessed, not whether a user is actively editing a data item. See Vogel, ¶¶ 24-27. As another example, Sawicki merely discloses that a user can protect an entire document can be from being edited as well as select portions of the document that can be edited by other users selected by the user. See Sawicki ¶¶ 35-42, FIGS. 4A-8. The Applicant respectfully submits that Ford and Kragt are also silent as to the recitations of independent claims 1 and 8. As such, Vogel, Ford, Sawicki, and Kragt fail to teach data guarding one or more portions of a data item based on determining that a user is actively editing the one or more portions of the data item, as generally recited by independent claims 1 and 8”.

Examiner respectfully disagrees with arguments on pages 9 and 10 in regards to the independent claims 1 and 8.  The combination of Vogel et al (US PGPUB 20050044396), Nevstruev et al (US PGPUB 20130031595), Ford et al (US PGPUB 20130318589) and Kragt et al (US PGPUB 20070100755) teaches all the features/limitations of the amended claims 1 and 8.  Nevstruev (Paragraph [0064] and Paragraph [0079]) teaches “by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item”.  The argument “Vogel, Ford, Sawicki, and Kragt fail to teach data guarding one or more portions of a data item based on determining that a user is actively editing the one or more portions of the data item“ is moot.

Applicant argues on page 11 in regards to the independent claims 1 and 8, “the Applicant respectfully submits that Vogel, Ford, Sawicki, and Kragt fail to teach a data guard that prevents concurrent modification of one or more portions of a particular data item by other users, as generally recited by independent claims 1 and 8. In the Final Office Action, the Examiner appeared to acknowledge that Vogel and Ford do not teach recitations of independent claims 1 and 8 directed to a data guard preventing concurrent modification of one or more portions of a particular data item and instead relied on Sawicki as allegedly teaching them.  However, in contrast to the recitations of independent claims 1 and 8, Sawicki is silent as to preventing concurrent modification of a data item.  The Applicant respectfully submits that Kragt fails to cure the deficiencies of Vogel, Ford, and Sawicki with respect to the recitations of independent claims 1 and 8”.

Examiner respectfully disagrees with arguments on page 11 in regards to the independent claims 1 and 8.  The combination of Vogel et al (US PGPUB 20050044396), Nevstruev et al (US PGPUB 20130031595), Ford et al (US PGPUB 20130318589) and Kragt et al (US PGPUB 20070100755) teaches all the features/limitations of the amended claims 1 and 8.  Nevstruev (Paragraph [0008]) teaches “where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user”.  The argument “Vogel, Ford, Sawicki, and Kragt fail to teach a data guard that prevents concurrent modification of one or more portions of a particular data item by other users, as generally recited by independent claims 1 and 8 “ is moot.

Applicant argues on page 12 in regards to the independent claims 1 and 8, “For at least these reasons, the Applicant respectfully submits that independent claims 1 and 8 are patentable over Vogel, Ford, Sawicki, and Kragt”.

Examiner respectfully disagrees with arguments on page 12 in regards to the independent claims 1 and 8.  For the reasons specified supra for the claims 1 and 8, the claims 1 and 8 is not allowable.     

Dependent Claims 5-7, 12-14, 29-32, 40, 41, 43, and 44


Claims 5-7, 12-14, 29-32, 40, 41, 43, and 44


Applicant argues on page 12 in regards to the dependent claims 5-7, 12-14, 29-32, 40, 41, 43, and 44, “the Applicant respectfully submits that dependent claims 5-7, 12-14, 29-32, 40, 41, 43, 44 are also patentable over Vogel, Ford, Sawicki, and Kragt”.
Examiner respectfully disagrees with arguments on page 12 in regards to the dependent claims 5-7, 12-14, 29-32, 40, 41, 43, and 44.  For the reasons specified supra for the independent claims 1 and 8, the dependent claims 5-7, 12-14, 29-32, 40, 41, 43, and 44 are not allowable.  

Claim 43

Applicant argues on page 12 in regards to the independent claims 1 and 8, “the Applicant respectfully submits that Vogel, Ford, Sawicki, and Kragt fail to teach generating a second data guard that prevents concurrent modification of one or more portions of a remainder of particular data item by other users, as generally recited by claim 43”.

Examiner respectfully disagrees with arguments on page 12 in regards to the dependent claim 43.  The combination of Vogel et al (US PGPUB 20050044396), Nevstruev et al (US PGPUB 20130031595), Ford et al (US PGPUB 20130318589) and Kragt et al (US PGPUB 20070100755) teaches all the features/limitations of the amended claim 43.  Nevstruev (Paragraph [0040]) teaches “in response to identifying the at least a portion of the remainder, generating a second data guard for the at least a portion of the remainder”.  Also, Nevstruev (Paragraph [0064], Paragraph [0079] and Paragraph [0082]) teaches “where the second data guard prevents concurrent modification of the at least a portion of the remainder by users other than the second user”.  The argument “Vogel, Ford, Sawicki, and Kragt fail to teach generating a second data guard that prevents concurrent modification of one or more portions of a remainder of particular data item by other users“ is moot.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5-8, 12-14, 29-32 and 40-41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US PGPUB 20050044396) in view of Nevstruev et al (US PGPUB 20130031595) and in further view of Ford et al (US PGPUB 20130318589)  and Kragt et al (US PGPUB 20070100755).

As per claim 1:
Vogel teaches:
“A method, comprising” (Paragraph [0005] (a method includes))
 “in a computing device, performing operations for” (Paragraph [0012] (managing access control information for software operating on the computer system))
“identifying from an input of a first user is one or more portions of a particular data item to be data guarded” (Paragraph [0007] and Paragraph [0024] (identifying at least one entry in user information that is directly associated with the identified characteristic and a user of the business application only is permitted to access a portion of the business data))
“wherein the one or more portions of the particular data item are less than a whole of the particular data item” (Paragraph [0026] (typically, a portion of user information is directly or indirectly associated with some attributes of the collection of data attribute values associated with a particular user of the business application ))
“in response to identifying the one or more portions of the particular data item” (Paragraph [0025] and Paragraph [0029] (identify a characteristic shared by a user and a business object where A particular portion of data, here referred to as business object)).
Vogel does not EXPLICITLY teach: by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item; wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document; 
automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item; where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user; wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user; causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard; and while the one or more portions of the particular data item are guarded by the data guard;  receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item; and preventing the changes to one or more portions of the particular data item.
However, Nevstruev teaches:
“by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item” (Paragraph [0064] and Paragraph [0079] (the protection module is responsible for monitoring the activity of mobile device and detecting the situation or circumstances for which a data protection response is called for certain data items (particular data item)))
“automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item” (Paragraph [0064], Paragraph [0079] and Paragraph [0082] (the action instruction module identifies protective actions to be taken to protect important data (automatically generate a data guard) which the protection module monitored the activity of mobile device for certain data items (particular data item)))
“where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user” (Paragraph [0008] (data items are secured in response to a detected situation in which the mobile device is believed to be at particular risk for data loss or exposure of sensitive data))
“wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user” (Paragraph [0028] (the remaining information is designated as ordinary information, is not regarded as being of significant importance and is not protected from other users)). 
Also, Ford teaches:
“wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document” (Paragraph [0007] (the computer data content may be a word processor document, a spreadsheet document, a presentation document, a multimedia file, and the like))
 “while the one or more portions of the particular data item are guarded by the data guard, receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item” (Paragraph [0080] (the secure exchange server, permitting access to the content for a subset of the plurality of computing devices through an exchange content access facility to the first one business entity of the plurality of business entities and granting, by the exchange server, access to the content to a second of the plurality of client computing devices when the secure exchange server receives from the second of the plurality of client computing devices))
 “and preventing the changes to one or more portions of the particular data item” (Paragraph [0079] (a user may only be able to view the document, or portion of the document, for which the e-signature applies)).
Also, Kragt teaches:
“causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard” (Paragraph [0014] and Paragraph [0037]) (the protected content items are identified, and the information related to such protection is conveyed, through icons associated with items 201a-201c within set 201 where each icon may be a graphic image, text, or a combination of both and in display format)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vogel, Nevstruev, Ford, and Kragt for “by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item; wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document; automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item; where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user; wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user; causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard; and while the one or more portions of the particular data item are guarded by the data guard;  receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item; and preventing the changes to one or more portions of the particular data item” as the monitoring and responding is made computationally efficient because it is based on preparations previously made by preparation module (Nevstruev, Paragraph [0079]),  the system may provide for a secure document view, where only some portions of the document are viewable (Ford, Paragraph [0101]) and it enables displaying a set of display items representing content items including items protected by a number of different digital rights management systems, a display of the display items that includes icons associated at least with the display item for each protected content item (Kragt, Paragraph [0005]). 
Therefore, it would have been obvious to combine Vogel, Nevstruev,
Ford and Kragt. 

As per claim 5:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Kragt further teaches:
“wherein visually identifying the one or more portions of the particular data item as guarded by displaying the indicator representing the data guard in association with the data item comprises: displaying a graphic overlaying a portion of an icon representing the one or more portions of the particular data item” (Paragraph [0024] (each of icons may indicate presence or absence of protection or entitlements by  selectively superimposing a negation image over the icon)).

As per claim 6:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Kragt further teaches:
“wherein visually identifying the one or more portions of the particular data item as guarded by displaying the indicator representing the data guard in association with the data item comprises: changing a presentation of an icon representing the data item from a normal presentation to a guarded presentation” (Paragraph [0024] (each of icons may indicate presence or absence of protection or entitlements by varying attributes such as color or shading of the icon)).

As per claim 7:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Nevstruev further teaches:
“comprising setting a conflict priority by configuring the particular data item so that one or more users are prevented from making changes to the particular data item” (Paragraph [0044] (databases provide default rules, with user-specified rules having priority over any corresponding or conflicting rule present in the default rule set)).

As per claim 8:
Vogel teaches:
“a non-transitory computer-readable storage medium storing instructions that, when executed by a computing device, cause the computing device to perform a method,  the method, comprising” (Paragraph [0005], Paragraph [0017] and Paragraph [0041] (a computer software on a computer-accessible medium when executed on a system will direct a method, the method includes))
“identifying from an input of a first user is one or more portions of a particular data item to be data guarded” (Paragraph [0007] and Paragraph [0024] (identifying at least one entry in user information that is directly associated with the identified characteristic and a user of the business application only is permitted to access a portion of the business data))
“wherein the one or more portions of the particular data item are less than a whole of the particular data item” (Paragraph [0026] (typically, a portion of user information is directly or indirectly associated with some attributes of the collection of data attribute values associated with a particular user of the business application ))
“in response to identifying the one or more portions of the particular data item” (Paragraph [0025] and Paragraph [0029] (identify a characteristic shared by a user and a business object where A particular portion of data, here referred to as business object)).
Vogel does not EXPLICITLY teach: by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item; wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document; automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item; where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user; wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user; causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard; and while the one or more portions of the particular data item are guarded by the data guard;  receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item; and preventing the changes to one or more portions of the particular data item.
However, Nevstruev teaches:
“by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item” (Paragraph [0064] and Paragraph [0079] (the protection module is responsible for monitoring the activity of mobile device and detecting the situation or circumstances for which a data protection response is called for certain data items (particular data item)))
“automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item” (Paragraph [0064], Paragraph [0079] and Paragraph [0082] (the action instruction module identifies protective actions to be taken to protect important data (automatically generate a data guard) which the protection module monitored the activity of mobile device for certain data items (particular data item)))
“where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user” (Paragraph [0008] (data items are secured in response to a detected situation in which the mobile device is believed to be at particular risk for data loss or exposure of sensitive data))
“wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user” (Paragraph [0028] (the remaining information is designated as ordinary information, is not regarded as being of significant importance and is not protected from other users)). 
Also, Ford teaches:
“wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document” (Paragraph [0007] (the computer data content may be a word processor document, a spreadsheet document, a presentation document, a multimedia file, and the like))
 “while the one or more portions of the particular data item are guarded by the data guard, receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item” (Paragraph [0080] (the secure exchange server, permitting access to the content for a subset of the plurality of computing devices through an exchange content access facility to the first one business entity of the plurality of business entities and granting, by the exchange server, access to the content to a second of the plurality of client computing devices when the secure exchange server receives from the second of the plurality of client computing devices))
 “and preventing the changes to one or more portions of the particular data item” (Paragraph [0079] (a user may only be able to view the document, or portion of the document, for which the e-signature applies)).
Also, Kragt teaches:
“causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard” (Paragraph [0014] and Paragraph [0037]) (the protected content items are identified, and the information related to such protection is conveyed, through icons associated with items 201a-201c within set 201 where each icon may be a graphic image, text, or a combination of both and in display format)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vogel, Nevstruev, Ford, and Kragt for “by determining from the input of the first user that the first user is actively editing the one or more portions of the particular data item; wherein the particular data item comprises a word processing document, a spreadsheet document, or a presentation document; automatically generating a data guard for the one or more portions of the particular data item based on determining that the first user is actively editing the one or more portions of the particular data item; where the data guard prevents concurrent modification of the one or more portions of the particular data item by users other than the first user; wherein a remainder of the particular data item other than the one or more portions is unguarded by the data guard and is viewable and editable by the users other than the first user and the first user; causing visual display of an indicator on a display in association with the one or more portions of the particular data item, wherein the indicator indicates that the one or more portions of the particular data item are guarded by the data guard; and while the one or more portions of the particular data item are guarded by the data guard;  receiving, from a second user, one or more inputs indicating changes to make to the one or more portions of the particular data item; and preventing the changes to one or more portions of the particular data item” as the monitoring and responding is made computationally efficient because it is based on preparations previously made by preparation module (Nevstruev, Paragraph [0079]),  the system may provide for a secure document view, where only some portions of the document are viewable (Ford, Paragraph [0101]) and it enables displaying a set of display items representing content items including items protected by a number of different digital rights management systems, a display of the display items that includes icons associated at least with the display item for each protected content item (Kragt, Paragraph [0005]). 
Therefore, it would have been obvious to combine Vogel, Nevstruev,
Ford and Kragt. 

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 5 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 6 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 7 above.

As per claim 29:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Ford further teaches:
“creating a new version of the particular data item based on the one or more inputs” (Paragraph [0089], Paragraph [0090] and Paragraph [0126] (the dashboard may enable management of files at a document level, at a record level, and the like, such as to allow a user to add records,  manage information,  edit and delete existing records and shows an alert for a condition under which the user cannot save edits, such because the user no longer has the latest version of the data where the dashboard tracks the version of the data)).

As per claim 30:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Ford further teaches:
“discarding the one or more inputs” (Paragraph [0090]  (shows an alert for a condition under which the user cannot save edits, because the user no longer has the latest version of the data when new data was uploaded or another user edited the content since the time the dashboard was opened)).

As per claim 31, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 29 above.

As per claim 32, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 30 above.


As per claim 40:
Vogel, Nevstruev, Ford and Kragt teach the non-transitory computer readable medium as specified in the parent claim 8 above. 
Vogel further teaches:
“wherein the input of the first user to identify the one or more portions of the particular data item to be data guarded comprises explicit specification of the one or more portions of the particular data item to be data guarded” (Paragraph [0007], Paragraph [0024], Paragraph [0025] and Paragraph [0029] (identifying at least one entry in user information that is directly associated with the identified characteristic, a user of the business application only is permitted to access a portion of the data or business objects data and the generate access control information process identifies the particular users that are permitted to access particular business objects)).

As per claim 41:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Ford further teaches:
“wherein the particular data item comprises a spreadsheet document” (Paragraph [0008] (the computer data content may be a spreadsheet document)).

As per claim 43:
Vogel, Nevstruev, Ford and Kragt teach the non-transitory computer readable medium as specified in the parent claim 8 above. 
Vogel further teaches:
“wherein while the one or more portions of the particular data item are guarded by the data guard, the method comprises” (Paragraph [0007], Paragraph [0017] and Paragraph [0024] (identifying at least one entry in user information that is directly associated with the identified characteristic and a user of the business application only is permitted to access a portion of the business data, the method includes)).
Nevstruev further teaches:
“receiving, from the second user, one or more inputs indicating changes to make to within the remainder of the particular data item” (Paragraph [0023] (the user is provided the ability to enter commands and information into mobile device  through the input device, such as a keyboard, touchscreen, or microphone and associated analog-to-digital circuitry, for instance, or any combination thereof))
“identifying, based on the one or more inputs indicated changes to make within the reminder of the particular data item, at least a portion of the remainder to be data guarded” (Paragraph [0028] and Paragraph [0074] (the remaining information is designated as ordinary or unprotected information for a given device situation, computing capacity, and data item priority definitions, the actions to be taken, and their ordering, can thus be determined computationally))
“in response to identifying the at least a portion of the remainder, generating a second data guard for the at least a portion of the remainder” (Paragraph [0040] (the word processing application program enters an enforcement mode in which the options set through the editing restrictions option (second data guard) are enforced))
“where the second data guard prevents concurrent modification of the at least a portion of the remainder by users other than the second user” (Paragraph [0064], Paragraph [0079] and Paragraph [0082] (the action instruction module identifies protective actions to be taken to protect important data (automatically generate a data guard) which the protection module monitored the activity of mobile device for certain data items)).

As per claim 44:
Vogel, Nevstruev, Ford and Kragt teach the non-transitory computer readable medium as specified in the parent claim 8 above. 
Vogel further teaches:
 “wherein generating the data guard for the one or more portions of the particular data item comprises automatically generating the data guard in response to receiving the input of the first user” (Paragraph [0025], Paragraph [0027], Paragraph [0037] and Paragraph [0042] (a data structure  that can be used for automatically generating access control information (data guard), based on a characteristic shared by the user (first user) and the business object (a particular portion of data) for which it includes a record for each user that is permitted to access a particular business object)).

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al (US PGPUB 20050044396) in view of Nevstruev et al (US PGPUB 20130031595) and in further view of Ford et al (US PGPUB 20130318589)  and Kragt et al (US PGPUB 20070100755) and Chaudhary et al (US PGPUB 20100114985).

As per claim 34:
Vogel, Nevstruev, Ford and Kragt teach the method as specified in the parent claim 1 above. 
Ford further teaches:
“wherein the particular data item comprises a presentation document, and the one or more portions of the particular data item of the presentation document” (Paragraph [0007] and Paragraph [0079] (the computer data content may be a presentation document where the user may only be able to view the portion of the document)).
Vogel, Nevstruev, Ford and Kragt do not EXPLICITLY teach: the particular data item comprise one or more slides of the presentation document.
However, Chaudhary teaches:
 “the particular data item comprise one or more slides of the presentation document” (Paragraph [0028] wherein Chaudhary’s teachings of (the server can receive multiple presentation files and the server disassembles each presentation into a set of single slide presentations, which can be accessed separately by other users during the search process)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vogel, Nevstruev, Ford, Kragt and Chaudhary for “the particular data item comprise one or more slides of the presentation document” as the disassembly feature allows a presentation file to be divided up into a discrete set of component slides for storage, security and retrieval (Chaudhary, Paragraph [0028]). 
Therefore, it would have been obvious to combine Vogel, Nevstruev, 
ford, Kragt and Chaudhary. 

As per claim 36, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 34 above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anand et al, (US PGPUB 20060053181), in a data protection system having a production location, a storage location, and a communication path for transmitting data between the production location and the storage location, a method for creating a makeup archive job is provided. The method includes determining if a task of an archive job was successful and, if it is determined that the task was not successful, including the task in an archive makeup job. Additionally, the method determines if there are any tasks of the archive job that are dependent upon the failed task. 
Sakata et al, (US Patent 5216604), The method comprises the steps of finding from the clock the time at which a data item was edited; of storing the obtained time in relation to its corresponding data item; of checking to see whether, during data editing by use of an interactive terminal, the data editing time comes before or after a certain time; and of determining the type of editing in accordance with the results of the judgment made in the preceding step.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163